           Case 1:20-cv-09895-RA Document 16 Filed 03/05/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 HELEN SWARTZ

                                   Plaintiff,
                                                                     No. 20-CV-9895 (RA)
                              v.
                                                                            ORDER
 151 MAIDEN LLC,


                                   Defendant.


RONNIE ABRAMS, United States District Judge:

        It has been reported to the Court that this case has been settled in principle. Accordingly,

it is hereby:

        ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court’s docket if the application to restore the

action is made within thirty (30) days. Any application to reopen this action must be filed within

thirty (30) days of this order, and any application filed thereafter may be denied solely on that

basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,

the terms of the agreement must be placed on the public record and “so ordered” by the Court

within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.

2015). The conference scheduled for March 12, 2021 is adjourned sine die.

SO ORDERED.

 Dated:         March 5, 2021
                New York, New York
                                                     __________________________
                                                     Ronnie Abrams
                                                     United States District Judge
